DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicants’ amendment and remarks of 6 September 2022 are entered.
Claims 2-6, 8, and 12-22 have been canceled. Claims 1, 7, 9-11, and 23-30 are pending and are being examined on the merits.
Applicants’ entry into the TrackOne program is acknowledged.
The objection to the drawings is withdrawn in light of the response filed 6 September 2022.
The rejection of claims 1, 7-9, 12-16, and 23-30 under 35 U.S.C. 103 as being unpatentable over ‘457 is withdrawn in light of the amendment filed 6 September. A new
grounds of rejection is provided in light of the amendment, as well as the Examiner’s response to Applicants’ arguments below.
The rejection of claims 2-6 and 17-22 under 35 U.S.C. 103 as being unpatentable over ‘457 and PubChem is modified in light of Applicants’ amendment of 6 September 2022.
The rejection of claim 10 and 11 under 35 U.S.C. 103 as being unpatentable over ‘457 and ‘004 is modified in light of the Applicants’ amendment of 6 September 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 26 recite the limitation "the arginine" in line 2 of both claims.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 recites “arginine HCl”, not “arginine”. This leads to a question of whether the ratio is to arginine from a separate source, i.e. the arginine HCl, or whether the ratio is to other sources of arginine such as arginine present in the FGF-21 peptide conjugate. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kopec and Liu (WO 2019/043457 A2, published 7 March 2019, hereafter referred to as ‘457) and PubChem (CID 66250, entered 25 June 2006).
 	Regarding claim 1, the ‘457 application claims a mutant FGF-21 conjugate, where the FGF-21 comprises SEQ ID NO: 2, a glycosyl moiety is attached via a covalent bond between the Thr at position 173 and the glycosyl moiety, and the glycosyl moiety is covalently attached to a 20 kDa PEG (see e.g. claim 1). SEQ ID NO: 2 of ‘457 is identical to SEQ ID NO: 2 as instantly claimed.
	The Examiner interprets claim 1 with the following broadest reasonable interpretation consistent with the specification. A prefilled syringe or autoinjector must be present containing the liquid. The composition must contain a mutant FGF-21 polypeptide of SEQ ID NO: 2 that contains a glycosyl moiety attached at residue 173, and the glycosyl moiety is attached to a 20 kDa PEG. The FGF-21 conjugate must be present at 10-48 mg/ml. Arginine must be present at 150-500 mM. Polysorbate 20 or polysorbate 80 must be present at 0.01% to 0.1% (w/v). A buffer must be present at 5-25 mM and buffer in a pH range of 7-8. An additional carrier must be present, such as water. The comprising language allows for other elements to be present in addition to the above moieties. 
	For claim 7, the same interpretation is utilized, but no syringe or autoinjector need be present. The only formulation requirement is that the composition must be a liquid.
	The difference between ‘457 and the claimed invention is that ‘457 does not provide a single formulation containing of about 20 mg/mL FGF-21 conjugate, about 150 mM arginine HCl, about 0.02% polysorbate 80, a Tris buffer at about pH 7.5 and about 20 mM, and a carrier, either as a liquid formulation or as part of a prefilled syringe or autoinjector.
	Elsewhere the ‘457 application teaches pharmaceutical compositions including a carrier, i.e. liquids (see e.g. claim 15). The ‘457 application also teaches concentration ranges of the FGF-21 conjugate between 0.1-50 mg/ml, with a preferred range of 26±4 mg/ml which is “about 20 mg/ml” as claimed (see e.g. claim 16). The ‘457 application also teaches use of a Tris buffer in the range of 1-100 mM and a preferred amount of 16±2 mM which is “about 20 mM” as claimed, including a pH of 6-8.5 and a preferred pH of 7.5±0.3 (see e.g. claims 17-19). A tonicity altering agent can be present in the form of amino acids at a range of 50-200 mM with a preferred level of 150±2 mM which is “about 150 mM” as claimed (see e.g. claims 23 and 24). Tonicity modifying agents are described to include amino acids, i.e. includes arginine. Surfactants may be utilized, including polysorbate 80 at concentrations of 0.01 mg/ml to 1 mg/ml, including preferred ranges of 0.2±0.02 mg/mL which is “about 0.02%” as claimed (see e.g. claims 26 and 27). The pharmaceutical composition may be placed in a container, including a syringe or a carpoule within an injection pen/i.e. an autoinjector (see e.g. claim 30). The ‘457 application discloses that arginine can be added at 400 mM to inhibit protease degradation (see e.g. p.55 lines 22-24, p.67 lines 28-30). 
	PubChem discloses that arginine HCl is the hydrochloride salt of arginine and that arginine is an essential amino acid.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that based upon the teachings of ‘457 a pharmaceutical composition could have been prepared using an FGF-21 mutant of SEQ ID NO: 2 conjugated to a glycosyl moiety and the glycosyl moiety conjugated to a 20 kDa PEG at concentration of about 20 mg/ml. The teachings of ‘457 further make it obvious to prepare the composition with a carrier, 150 mM arginine as a tonicity modifying agent, 0.02% polysorbate 80, Tris at 20 mM and pH 7.5, and a carrier to prepare a formulation that can be placed in a syringe or autoinjector pen. Use of arginine HCl is provided by simple substitution from PubChem. The rationale comes from ‘457 teaching the base pharmaceutical including use of buffers, stabilizing agents, nonionic surfactants, and carriers in separate claims, with one of ordinary skill in the art combining the different elements to prepare the invention as claimed. There would have been a reasonable expectation of success because the same FGF-21 conjugate is taught as part of a pharmaceutical composition including as part of a syringe or autoinjector, and one of ordinary skill in the art could have readily applied the various formulation conditions to prepare the same invention as claimed as part of a normal development of a pharmaceutical for administration to subjects. Similarly, substituting one known generic form of arginine with the specific arginine HCl of PubChem is a routine practice in the art and would be expected to act similarly. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	The instant application alleges unexpected results related to the FGF-21 conjugate. However, the ‘457 application teaches the same effects, i.e. they are not surprising. See e.g. p.2, 43, 45, 57, 75, 76, and 83 of ‘457.
	With respect to claim 7, ‘457 indicates the formulations can be placed within syringes which implies a liquid formulation. The ‘457 application also specifically suggests that compositions for parenteral administration should be suspended in an aqueous carrier to form a liquid formulation (see e.g. p. 47 lines 1-9). As set forth above, the specific amounts of the elements are provided by ‘457 while PubChem provides for arginine HCl.
	With respect to claim 9, polysorbate is a nonionic surfactant. However, as indicated above the ‘457 art also indicates that liquid formulations may contain detergents/surfactants such as Tween 20 and Tween 80 (see e.g. p.47 lines 1-9). 
	With respect to claims 23-24, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. The teachings of ‘457 lead to the same basic FGF-21 variant, as well as the inclusion of arginine, polysorbate 80, a buffer at pH 7.5, and a carrier at the concentrations as claimed. One of ordinary skill in the art would expect the same level of stability to be present since the same composition is prepared. This is also viewed in light of the stabilizing effects of PEG on biological peptides. 
	With respect to claims 25-27, as set forth above these represent conditions that can be routinely optimized based upon the disclosed and claimed formulations within ‘457 containing arginine HCl.
	With respect to claims 28 and 29, a syringe or autoinjector pen are forms of containers. 
	With respect to claim 30, as set forth above a container containing the compound is provided by ‘457. Inclusion of printed instructions does not otherwise distinguish a claim from the prior art. Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). See MPEP 2112.01. 
	 Response to Arguments:
	The Applicants argue claim 1 has been amended to recite the limitations of claim 3, which was canceled. 
	The Examiner agrees that the levels of the specific components were revised to more particular amounts rather than ranges, and that arginine HCl is now required. The Examiner argues these particular amounts are provided by ‘457, and arginine HCl was previously provided in a rejection of claim 3 over ‘457 in view of PubChem. Given the Applicants’ amendment, the rejection has been modified to account for this change in claim 1.
	The Applicants argue incorporation of claim 3 and reiterate the Examiner’s position regarding levels of elements as in previous claims 2-6.
	The Examiner argues he has addressed claim 3 previously, including the ranges. As stated above, the more specific amounts of the components are still provided by ‘457.
	The Applicants argue ‘457 fails to teach or suggests a prefilled syringe or autoinjector with the FGF-21 conjugate, arginine HCl, polysorbate 80, and Tris buffer at the levels now claimed. The Applicants argue ‘457 discloses large genera of FGF-21 conjugates at 0.1-50 mg/mL, tonicity modifying agents at 50-200 mM, nonionic surfactants at 0.05-0.5 mg/ml, and Tris at 1-100 mM. The Applicants argue one of ordinary skill could not achieve the specific amounts as found in claim 1.
	The Examiner argues that each element is taught in ‘457, with the exception of arginine HCl which is provided by PubChem and is already of record in a separate rejection. The ‘457 art also makes clear that autoinjectors or syringes are useful. As to the alleged large genera, the Applicants’ arguments ignore that in each cited claim the ‘457 art also provides preferred embodiments where the amount of each element is identical to or “about” the amount as claimed, for instance 26±4 mg/mL FGF-21 peptide conjugate. This results in 22 mg/mL which is “about” 20 mg/mL. The other components are similarly claimed with preferred levels reading upon the amended limitations of claim 1. 
	The Applicants argue the claimed formulation imparts increased protein stability and reduced protein aggregation and degradation. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increased protein stability and reduced protein aggregation and degradation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the Examiner has addressed where in the ‘457 these features can be found, i.e. ‘457 also suggests these alleged differences from the prior art. 
The Applicants point to text from the specification regarding protein stability and reduced aggregation and degradation. 
Again, the Applicants are referred to features that are not claimed. 
The Applicants argue the comments are repeated for claim 7.
The Examiner refers the Applicants to the arguments above.
The Applicants argue the dependent claims incorporate the amendments of claim 1 and are therefore distinguished from the prior art.
The Examiner disagrees for the reasons found above.
The Applicants’ arguments have been considered but are not persuasive. The rejection is modified and maintained.

2. Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kopec and Liu (WO 2019/043457 A2, published 7 March 2019) and PubChem (CID 66250) as applied to claims 7 and 9 above, and further in view of Rosenberger et al. (US 2005/0170004 A1, published 4 August 2005, hereafter referred to as ‘004).
	The relevance of ‘457 is set forth above, which includes addition of a surfactant to the mixture. The difference between ‘457 and the claimed invention is that it does not teach the use of cetrimonium bromide or sodium gluconate as surfactants.
	Regarding claim 10, the ‘004 art teaches preparation of nanoparticles containing a peptide or glycoprotein (see e.g. claim 1). The nanoparticle is taught to contain an ionic surfactant (see e.g. claims 6 and 7). Particular cationic surfactants are taught including cetyltrimethylammonium bromide, i.e. cetrimonium bromide (see e.g. claims 16 and 17). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date that the composition of ‘457 including a surfactant could have been modified by using cetrimonium bromide as taught in ‘004 to be useful to prepare nanoparticles with peptides and glycoproteins. The rationale to combine comes from ‘457 claiming and disclosing surfactants in general, and ‘004 demonstrating that particular surfactants including cetrimonium bromide are useful to form nanoparticles with peptides or glycoproteins. There would have been a reasonable expectation of success because ‘457 already discloses use of surfactants and ‘004 offers a particular example of cetrimonium bromide being utilized as a surfactant as part of peptide composition. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	With respect to claim 11, as set forth above the ‘457 art provides for general ranges of surfactants that could be combined with the teachings of ‘004. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments:
	The Applicants refer to the arguments against claim 7, and argue claims 10 and 11 are distinguished from the prior art for the same reasons. The Applicants reiterate the argument that claim 7 is amended to recite specific amounts of each element that are not provided by ‘457 or ‘004.
	The Examiner has addressed the base arguments regarding claim 1 and inter alia claim 7 above. The Examiner argues that the amounts of each element are found in ‘457. 
	The Examiner has considered the Applicants’ arguments but not found them persuasive.	The rejection is maintained. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.M/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658